Name: Council Regulation (EC) No 894/97 of 29 April 1997 laying down certain technical measures for the conservation of fishery resources
 Type: Regulation
 Subject Matter: fisheries;  environmental policy
 Date Published: nan

 Avis juridique important|31997R0894Council Regulation (EC) No 894/97 of 29 April 1997 laying down certain technical measures for the conservation of fishery resources Official Journal L 132 , 23/05/1997 P. 0001 - 0027COUNCIL REGULATION (EC) No 894/97 of 29 April 1997 laying down certain technical measures for the conservation of fishery resources THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament (1),Having regard to the opinion of the Economic and Social Committee (2),(1) Whereas Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources (3), has been frequently and substantially amended; whereas for reasons of clarity and rationality that Regulation should be codified;(2) Whereas, in order to ensure the protection of marine biological resources and the balanced exploitation of fishery resources in the interests of both fishermen and consumers, technical measures should be laid down for the conservation of fishery resources specifying inter alia the mesh sizes, by-catch rates and fish sizes permitted, as well as the limitation of fishing within certain areas and periods and with certain gear;(3) Whereas a balance needs to be struck between adjusting technical conservation measures to the diversity of the fisheries and the need for homogeneous rules which are easier to apply;(4) Whereas the rules governing fishing operations in the Skagerrak and Kattegat, agreed between the Community and Norway and Sweden, should be included in this Regulation; whereas, taking account of scientific advice, it is therefore necessary to establish seasonal limitations on certain fishing activities in the Skagerrak and the Kattegat;(5) Whereas management measures concerning fishing in the Baltic Sea should be adopted by the International Baltic Sea Fishery Commission;(6) Whereas discards currently account for unacceptable wastage on a large scale; whereas a ban on fishing using insufficiently selective techniques or practised in areas where juveniles are concentrated, together with increases in mesh sizes and the prohibition of gear conducive to discarding, constitute a first step towards the final elimination of practices which are incompatible with conservation and the proper use of resources; whereas it is necessary to introduce a coherent system of management and exploitation which reduces discards to a minimum;(7) Whereas it is appropriate to define directed fishing for certain species of fish as well as by-catches and protected species;(8) Whereas extensive trials have shown that the use of square mesh panels ahead of and above the cod-end can play a significant part in reducing under-size fish;(9) Whereas industrial fishing is a continuous activity and whereas, accordingly, the conditions governing it should also be stable;(10) Whereas the catching of certain species to be transformed into fish-meal or oil can be carried out with a derogatory mesh size provided that such catching operations do not have a negative influence on other demersal stocks, in particular cod and haddock;(11) Whereas there is an increasing tendency to use smaller and smaller mesh sizes for bottom set gillnets, entangling nets and trammel nets, which is resulting in increasing mortality rates for juveniles of the target species of the fisheries concerned;(12) Whereas this trend should be checked and the mesh sizes used for passive gear such as bottom set gillnets, entangling nets and trammel nets should be designed to achieve selective catches of the target species or group of target species;(13) Whereas biological parameters for the species concerned differ between geographical areas; whereas these differences justify the application of different measures in those areas;(14) Whereas in order to permit fishermen adequate time to adapt existing gear to the new requirements, a sufficient transition period should be provided;(15) Whereas the manner in which the size of crustaceans and molluscs are to be measured should be defined;(16) Whereas the rules concerning fishing within the 12-mile coastal zone should be defined in terms which are enforceable;(17) Whereas in this respect, protection of nursery areas should be provided for in the coastal zone of Member States, taking into account the specific biological conditions on those various zones;(18) Whereas the non-selective use of purse seines on schools of tuna and other species of fish found in association with or in close proximity to marine mammals may result in the pointless catching and killing of such mammals;(19) Whereas, when properly and responsibly conducted the use of purse seines is an effective method of fishing solely for desired target species; whereas under such circumstances it no longer represents a threat to the conservation of marine mammals;(20) Whereas on 22 December 1989 the General Assembly of the United Nations adopted Resolution 44/225 on large-scale pelagic driftnet fishing and its impact on the living marine resources of the world's oceans and seas;(21) Whereas by Decision 82/72 EEC (4) the Council approved the Convention on the conservation of European wildlife and natural habitats (Berne Convention);(22) Whereas the Community has signed the United Nations Convention on the Law of the Sea which requires all the members of the international community to cooperate in the conservation and management of the living resources of the high seas;(23) Whereas the uncontrolled expansion and growth of drift-netting may entail serious disadvantages in terms of increased fishing effort and increased by-catches of species other than the target species; whereas it is therefore desirable to regulate fishing with driftnets;(24) Whereas, in order not to hinder scientific research, this Regulation should not apply to operations which may be necessitated, even incidentally, by the conduct of such research;(25) Whereas, where conservation is seriously threatened, Member States should be permitted to take appropriate provisional measures;(26) Whereas additional national measures of a strictly local character should not be invalidated or hampered by the adoption of this Regulation;(27) Whereas, therefore, such measures may be maintained or adopted subject to consideration by the Commission of their compatibility with Community law and conformity with the common fisheries policy;(28) Whereas this Regulation should apply without prejudice to certain national measures going beyond the minimum requirements which it lays down;(29) Whereas urgent new conservation measures and detailed rules on the implementation of this Regulation may be necessary; whereas such measures and rules should be adopted in accordance with the procedure laid down in Article 18 of Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (5),HAS ADOPTED THIS REGULATION:Article 1 Definition of areas 1. This Regulation shall apply to the taking and landing of fishery resources occurring in all maritime waters under the sovereignty or jurisdiction of the Member States, except as otherwise provided for in Article 6 (1) (b), Article 10 (17) and Article 11 (3), and situated in one of the following regions:Region 1All waters which lie to the north and west of a line running from at point latitude 48 ° N longitude 18 ° W; thence due north to latitude 60 ° N; thence due east to longitude 5 ° W; thence due north to latitude 60 ° 30' N; thence due east to longitude 4 ° W; thence due north to latitude 64 ° N; thence due east to the coast of Norway.Region 2All waters situated north of latitude 48 ° N, but excluding the waters in Region 1 and ICES divisions III b, III c and III d.Region 3All waters corresponding to ICES sub-areas VIII and IX.Region 4All waters corresponding to ICES sub-area X.Region 5All waters situated in that part of the east central Atlantic comprising divisions 34.1.1, 34.1.2 and 34.1.3 and sub-area 34.2.0 of fishing zone 34 of the FAO-Cecaf region, excluding the waters under the sovereignty or jurisdiction of Spain situated around the Canary Islands.Region 6All waters off the coast of the French department of Guyana.Region 7All waters off the coasts of the French departments of Martinique and Guadeloupe.Region 8All waters off the coasts of the French department of RÃ ©union.2. The geographical areas designated in this Regulation by the letters 'NAFO`, 'ICES` and 'FAO` shall be those defined by the Northwest Atlantic Fisheries Organization, the International Council for the Exploration of the Sea, and the Food and Agricultural Organization of the United Nations, respectively. They are described, subject to any subsequent amendments, in Council Regulation (EEC) No 3179/78 of 28 December 1978 concerning the conclusion by the European Economic Community of the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries (6), and in Commission communications Nos 85/C 335/02 (7) and 85/C 347/05 (8).3. The regions referred to in paragraph 1 may be divided into geographical areas in accordance with the procedure referred to in Article 18, in particular on the basis of the definitions referred to in paragraph 2 thereof.4. Notwithstanding paragraph 2, for the purposes of this Regulation, the Kattegat is limited in the north by a line drawn from Skagen lighthouse to the lighthouse in Tistlarna, and from there to the nearest point on the Swedish coast, and in the south by a line drawn from Hasenore Head to Gniben Point, from Korshage to Spodsbjerg, and from Gilbjerg Head to the Kullen.The Skagerrak is limited in the west by a line drawn from the lighthouse of Hanstholm to the lighthouse of Lindesnes and in the south by a line drawn from Skagen lighthouse to the lighthouse of Tistlarna and from there to the nearest point on the Swedish coast.5. Notwithstanding paragraph 2, for the purposes of this Regulation, the North Sea shall comprise ICES sub-area IV, the adjacent part of ICES division II a lying south of latitude 64 ° N, and that part of ICES division III a which is not covered by the definition of the Skagerrak given in paragraph 4.TITLE I NETS AND CONDITIONS FOR THEIR USE Article 2 Minimum mesh sizes 1. For each of the regions or geographical areas mentioned in Annex I and depending, where applicable, on the period and engine power, it is prohibited to use any trawl, Danish seine or similar towed net unless its mesh size in that part of the net having the smallest meshes is equal to, or greater than, one of the minimum mesh sizes listed in that Annex, hereinafter known as 'the reference minimum mesh size`, and unless the catch taken with that net and retained on board includes:- a percentage of authorized target species equal to or greater than that specified in Annex I,- a percentage of protected species which does not exceed that specified in Annex I,for the reference minimum mesh size.Notwithstanding the first subparagraph, the minimum percentage of target species may be obtained by aggregating the quantities of all the target species caught, provided that:- they are target species for which the maximum percentage of protected species is 10 %,- they are target species for which the reference minimum mesh size is the same as, or less than, the mesh of the net in use,- the total percentage for all protected species combined as a proportion of the total weight of all the target species combined does not exceed 10 %.For the purpose of this Regulation, protected species are defined as those species for which a minimum size has been laid down in Annex II, or which are identified by an asterisk in that Annex for the Region concerned.The provisions of this paragraph shall be without prejudice to the specific provisions laid down in paragraphs 2 to 9.2. Dredges are exempted from the provisions of paragraph 1. However, it shall be prohibited to have on board or to land more than 10 % of protected species when fishing with dredges.3. The percentages referred to in Annex I shall be calculated as the proportion by weight of all fish, crustaceans and molluscs on board after sorting or on landing, taking into account any quantities which have been transhipped.Notwithstanding the first subparagraph, when fishing for sand-eel with nets having mesh sizes smaller than 16 mm, the percentage may be measured before sorting. This provision shall not apply in the Skagerrak and Kattegat.The percentages may be calculated on the basis of one or more representative samples. Rules for sampling may be drawn up in accordance with the procedure laid down in Article 18.4. Sorting shall be carried out immediately after hauling. Catches of protected species which exceed the percentages laid down in Annex I shall be discarded immediately into the sea.5. If catches have been made during the same voyage using different nets with different mesh sizes, or in different regions, geographical areas or under additional different conditions (such as different periods of time), and if these different fishing conditions imply a change in the reference minimum mesh sizes (with corresponding percentages) as listed in Annex I, the percentages shall be calculated for each part of the catch taken under each different condition.All catches shall be deemed to have been taken with the net on board having the smallest mesh size unless the log-book, kept in accordance with Article 6 of Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (9), and with the rules laid down in implementation of that Article, shows otherwise.6. Catches shall be estimated as live weight.For the purpose of this Article, the equivalent weight of whole Norway lobster shall be obtained by multiplying the weight of Norway lobster tails by three.7. Nets with mesh sizes smaller than the mesh size of the net in use in conformity with paragraph 1 shall not be kept on board unless they are properly lashed and stowed in such a way that they may not be readily used. Specific rules concerning stowage of gear may be drawn up in accordance with the procedure laid down in Article 18.8. Engine power shall be defined as the total maximum continuous power which can be obtained at the flywheel of each engine and which can, by mechanical, electrical, hydraulic or other means, be applied to vessel propulsion. However, where a gearbox is incorporated into the engine, the power shall be measured at the gearbox output flange.No deduction shall be made in respect of auxiliary machines driven by the engine.The unit in which engine power is expressed shall be the kilowatt (kW).The continuous engine power shall be determined in accordance with the requirements adopted by the International Organization for Standardization in its recommended International Standard ISO 3046/1, second edition, October 1981.The amendments necessary for adapting the requirements, provided for in the fourth subparagraph, to technical progress shall be adopted in accordance with the procedure laid down in Article 18.9. It shall be prohibited to have on board or to use any trawl, Danish seine or similar towed net of which the minimum mesh size is equal to or greater than 90 mm having more than 100 meshes in the circumference at least of the cod-end sensu stricto, excluding the joinings and selvedges.Any trawl, Danish seine or similar towed net of which the mesh size is equal to or greater than 100 mm may be equipped, in the upper part of the cod-end, with a section (panel or window) of square-meshed netting attached to the joinings or selvedges, having a mesh size equal to or greater than 90 mm.'Square-meshed netting` shall mean netting which is mounted so that the two AB directions of the meshes forming the panel are, in one direction, parallel to the longitudinal axis of the cod-end sensu stricto and, in the other direction, at right angles to its longitudinal axis. The AB direction is the direction parallel to a rectilinear sequence of mesh bars, each from adjacent meshes.10. (a) Bottom set gillnets, entangling nets and trammel nets with mesh sizes which do not correspond to any of the categories set out in Annexes V or VI shall be prohibited and may not be kept on board fishing vessels. In the case of trammel nets, the mesh size referred to in this Regulation is that of the piece of net with the smallest mesh size.(b) When catches are made in Regions 1 and/or 2 by fishing vessels using bottom set gillnets, entangling nets and/or trammel nets with sizes corresponding to one of the categories set out in Annex V, the percentage of quantities retained on board expressed in live weight, for one or any combination of species or groups of species mentioned in the corresponding mesh size category, may not be less than 70 %.(c) When catches have been made in Region 3 by fishing vessels using bottom set gillnets, entangling nets and/or trammel nets with mesh sizes corresponding to one of the categories set out in Annex VI, the percentage of quantities retained on board expressed in live weight, for one or any combination of species or groups of species mentioned in the corresponding mesh size category, may not be less than 70%.(d) For the purposes of this Regulation, the following definitions apply:(i) 'bottom set gillnets or entangling nets`: are any gear made up of a single piece of net, fixed by any means to the bottom;(ii) 'trammel nets` are any gear made up of two or more pieces of net hung jointly in parallel on a single headline, fixed by any means to the bottom of the sea.(e) Letters (a), (b), (c ) and (d) shall not apply to catches of salmonidae and agnatha.Detailed rules for the application of this paragraph, including the measurement of mesh size, shall be adopted in accordance with the procedure laid down in Article 18, no later than 31 December 1997.Article 3 Determination of mesh size The technical rules for the determination of mesh size shall be drawn up in accordance with the procedure referred to in Article 18.Article 4 Attachments to nets No device shall be used by means of which the mesh in any part of the fishing net is obstructed or otherwise effectively diminished.This provision shall not exclude the use of certain devices, a list and technical descriptions of which shall be drawn up in accordance with the procedure referred to in Article 18.TITLE II MINIMUM SIZE OF FISH, CRUSTACEANS AND MOLLUSCS Article 5 1. A fish, crustacean or mollusc is undersized if its dimensions are smaller than the minimum dimensions specified in Annex II or Annex III for the relevant species and region or particular geographical area, if specified. Where more than one method of measuring the minimum size is provided for, the fish, crustacean or mollusc is deemed to be of the minimum size if at least one of the dimensions found is greater than the corresponding minimum dimension.2. (a) The size of a fish shall be measured from the tip of the snout to the end of the tail fin.(b) The size of Norway lobster and lobsters shall be measured, as shown in Annex IV:- as the length of the carapace, parallel to the mid-line from the back of either eye socket to the distal edge of the carapace,- as the total length, from the tip of the rostrum to the rear end of the telson, not including the setae.Detached Norway lobster tails shall be measured from the front edge of the first segment present of the tail to the rear end of the telson, not including the setae. The tail shall be measured flat and unstretched.(c) The size of edible crabs shall be measured, as shown in Annex IV:- as the length of the carapace measured along the mid-line from the interorbital space to the rear edge of the carapace,- as the maximum width of the carapace measured perpendicular to the mid-line of the carapace,- as the maximum length of the last two segments of any of the pincer legs.(d) The size of spinous spider crabs shall be measured, as shown in Annex IV, along the mid-line, from the edge of the carapace between the rostrums to the posterior edge of the carapace(e) The size of a bivalve mollusc shall be measured as shown in Annex IV across the longest part of the shell(f) The size of a cephalopod shall be measured along the dorsal mid-line from the posterior tip of the mantle to the anterior border of the mantle, for squid and cuttlefish, and to the level of the eyes for octopuses.3. Undersized fish, crustaceans and molluscs shall not be retained on board or be transhipped, landed, transported, stored, sold, displayed or offered for sale, but shall be discarded immediately into the sea.However, this provision shall not apply to:(a) catches of protected species which have been taken within the limits specified in Article 2 (1), which have not been sorted from the authorized target species and which are not sold, displaced or offered for sale for human consumption;(b) the species referred to below, within a limit of 10 % by weight of the total catches of these species:- herring caught in any geographical area,- mackerel caught in the North Sea,- species listed in Annex II or Annex III caught in the Skagerrak or Kattegat;(c) horse mackerel (Trachurus spp.), mackerel (Scomber spp.) and anchovies (Engraulis encrasicholus) intended for use as live bait.The percentage of undersized fish, crustaceans and molluscs shall be calculated in accordance with Article 2 (3) to (6).4. It shall be prohibited to land tails or claws of lobsters which have been detached from the body and which have been caught in the regions or geographical areas referred to in Annex III for which a minimum size is shown for these species.Only whole scallops (Pecten spp.) may be landed.5. Minimum size for species marked by an asterisk in Annexes II or III shall be adopted in accordance with the procedure provided for in Article 18.TITLE III PROHIBITION OF FISHING Article 6 Salmon and sea trout 1. Salmon and sea trout may not be retained on board or be transhipped, landed, transported, stored, sold, displayed or offered for sale, but shall be returned immediately to the sea when taken:(a) within the waters situated outside the 12-mile limit measured from Member States' baselines, in Regions 1, 2, 3 and 4;(b) by way of derogation from Article 1 (1), outside the waters under the sovereignty or jurisdiction of the Member States, in Regions 1, 2, 3 and 4;(c) when fishing with a trawl, Danish seine or similar towed net, with mesh sizes smaller than 70 mm.2. In the Skagerrak and Kattegat, fishing for salmon and sea trout shall be prohibited outside a four-mile limit measured from the baselines.Article 7 Herring 1. Fishing for herring shall be prohibited each year from 15 August to 30 September in a geographical area bounded by a line joining the following points:- the Butt of Lewis,- Cape Wrath,- latitude 58 ° 55' N, longitude 5 ° 00' W,- latitude 58 ° 55' N, longitude 7 ° 10' W,- latitude 58 ° 20' N, longitude 8 ° 20' W,- latitude 57 ° 40' N, longitude 8 ° 20' W,- the west coast of North Uist at latitude 57 ° 40' N, then along the north coast of the island as far as latitude 57 ° 40' 36" N, longitude 7 ° 20' 39" W,- latitude 57 ° 50' 03" N, longitude 7 ° 08' 06" W,- north-east along the west coast of Lewis as far as the point of departure (Butt of Lewis).2. It shall be prohibited to have on board a quantity of herring which exceeds 5 % of the total weight of fish, crustaceans and molluscs on board which have been caught in that area during the period specified in paragraph 1. The percentage shall be calculated in accordance with Article 2 (3) to (6).3. Fishing for herring shall be prohibited from 1 July to 31 October within the area bounded by the following coordinates:- the west coast of Denmark at latitude 55 ° 30' N,- latitude 55 ° 30' N, longitude 7 ° 00' E,- latitude 57 ° 00' N, longitude 7 ° 00' E,- the west coast of Denmark at latitude 57 ° 00' N.4. Fishing for herring shall be prohibited in the zone extending from 6 to 12 miles off the east coast of the United Kingdom as measured from the baselines between latitudes 54 ° 10' N and 54 ° 45' N for the period 15 August to 30 September and between latitudes 55 ° 30' N and 55 ° 45' N for the period 15 August to 15 September.5. Fishing for herring shall be prohibited throughout the year in the Irish Sea (ICES division VII a) in the maritime area between the west coasts of Scotland, England and Wales and a line drawn 12 miles from the baselines of these coasts bounded to the south by latitude 53 ° 20' N and to the north-west by a line drawn between the Mull of Galloway (Scotland) and the Point of Ayre (Isle of Man).6. Fishing for herring shall be prohibited from 21 September to 31 December in the parts of the Irish Sea (ICES division VII a) bounded by the following coordinates:(a) - the east coast of the Isle of Man at latitude 54 ° 20' N,- latitude 54 ° 20' N, longitude 3 ° 40' W,- latitude 53 ° 50' N, longitude 3 ° 50' W,- latitude 53 ° 50' N, longitude 4 ° 50' W,- the south-west coast of the Isle of Man at longitude 4 ° 50' W;(b) - the east coast of Northern Ireland at latitude 54 ° 15' N,- latitude 54 ° 15' N, longitude 5 ° 15' W,- latitude 53 ° 50' N, longitude 5 ° 50' W,- the east coast of Ireland at latitude 53 ° 50' N.Fishing for herring shall be prohibited throughout all the year in Logan Bay, defined as being the waters east of a line drawn from the Mull of Logan situated at latitude 54 ° 44' N and longitude 4 ° 59' W, to Laggantalluch Head, situated at latitude 54 ° 41' N and longitude 4 ° 58' W.7. Notwithstanding paragraph 6, vessels with a length not exceeding 12,2 metres based in ports situated on the east coast of Ireland and Northern Ireland between latitudes 53 ° 00' N and 55 ° 00' N may fish for herring in the prohibited area described in paragraph 6 (b). The only method of fishing authorized shall be drift netting with nets of a minimum mesh size of 54 mm.8. Fishing for herring shall be prohibited in the maritime area situated to the north-east of a line drawn between Mull of Kintyre and Corsewall Point from 1 January to 30 April.9. The areas and periods described in this Article may be altered in accordance with the procedure laid down in Article 18.Article 8 Sprats 1. Trawling for sprat using a mesh size less than 32 mm shall be prohibited all year round in the Skaggerak and Kattegat.2. Fishing for sprat shall be prohibited:(a) from 1 July to 31 October in an area bounded by the following points:- the west coast of Denmark at 55 ° 30' N,- latitude 55 ° 30' N, longitude 7 ° 00' E,- latitude 57 ° 00' N, longitude 7 ° 00' E,- the west coast of Denmark at 57 ° 00' N;(b) in ICES statistical area 39E8, from 1 January to 31 March and from 1 October to 31 December. For the purpose of this Regulation, this ICES area shall be that bounded by a line due east from the United Kingdom east coast along latitude 55 ° 00' N to a point at longitude 1 ° 00' W, from there due north to a point at latitude 55 ° 30' N and from there due west to the United Kingdom coast,(c) in the inner waters of the Moray Firth west of longitude 3 ° 30' W and in the inner waters of the Firth of Forth west of longitude 3 ° 00' W, from 1 January to 31 March and from 1 October to 31 December.Article 9 Mackerel 1. It shall be prohibited to retain on board mackerel which are caught within the geographical area bounded by the following coordinates:- a point on the south coast of England at longitude 2 ° 00' W,- latitude 49 ° 30' N, longitude 02 ° 00' W,- latitude 49 ° 30' N, longitude 07 ° 00' W,- latitude 52 ° 00' N, longitude 07 ° 00' W,- a point on the west coast of Wales at latitude 52 ° 00' N,unless the weight of the mackerel does not exceed 15 % by weight of the total quantities of mackerel and other species on board which have been caught within this area.2. Paragraph 1 shall not apply:(a) to vessels fishing with gillnets or hand lines;(b) to vessels fishing with bottom trawls, Danish seines or other similar towed nets, provided that they have on board a minimum of 75 % by weight, calculated as a percentage of the total weight of all the species on board:- of Norway lobster, when these vessels are using nets the mesh size of which is set for the geographical regions or zones concerned in Annex I,- of Norway lobster and species listed in Annex II, when these vessels are using nets the mesh size of which is set for these species and for the geographical regions or areas concerned in Annex I;(c) to vessels in transit through this area, provided that all fishing gear is stowed in accordance with the conditions set out in Article 2 (7);(d) to vessels which are not equipped for fishing and to which mackerel are being transhipped.3. All mackerel which are on board shall be deemed to have been caught within the area provided for by paragraph 1, except those which have been declared to be on board before the vessel enters that area, under the procedure described in the following subparagraphs.The skipper of a vessel intending to enter that area in order to fish, and holding mackerel on board, must notify the control authority of the Member State in whose zone he intends to fish of his estimated time and place of arrival in this area no more than 36 hours and no less than 24 hours before the vessel enters that area.On entering the area, he must notify the competent control authority of the quantities of mackerel which he has on board and which are entered in the log-book. The skipper may be required to submit his log-book and the catches on board for verification at a time and place to be determined by the competent control authority. The time shall be no later than six hours after receipt by the control authority of the message notifying the quantities of mackerel on board and the place shall be as near as possible to the point of entry into the area.The skipper of the fishing vessel who intends to enter the area for the purpose of having mackerel transhipped to his vessel must notify the control authority, of the Member State in whose zone transhipment will take place, or the intended time and place of transhipment no more than 36 hours and no less than 24 hours before transhipment begins. Immediately on completion of transhipment, the skipper must inform the competent control authority of the quantities of mackerel which have been transhipped to that vessel.The competent control authorities are,- for France:Mimer, telex: Paris 250823,- for Ireland:Department of Marine, telex: Dublin 91798 MRNE,- for the United Kingdom:Ministry of Agriculture, Fisheries and Food, telex: London 21274.Nothing in this paragraph shall be interpreted as meaning that a vessel flying the flag of, or registered in, a Member State which does not have a mackerel quota from the stock occurring in this area, or whose quota is exhausted, is authorized to hold mackerel on board, unless such mackerel is a by-catch, taken with catches of horse mackerel or sardines, and the mackerel does not exceed 10 % of the total weight of mackerel, horse mackerel and sardines on board, except where the skipper can prove that the mackerel has been caught from another stock.TITLE IV RESTRICTIONS ON CERTAIN TYPES OF FISHING Article 10 Restrictions on the use of certain types of vessels and gear in fishing for certain species during certain periods and in certain geographical areas 1. It shall be prohibited to use purse seines:(a) to fish for herring in ICES divisions VII g to k and in the geographical area bounded:- to the north by latitude 52 ° 30' N,- to the south by latitude 52 ° N,- to the west by the coast of Ireland,- to the east by the coast of the United Kingdom,(b) to fish for the species listed in Annex II for the relevant region or geographical area.When fishing with purse seines, it shall be prohibited to have on board:- a quantity of the species listed in Annex II which exceeds 5 % by weight of the total weight of fish, crustaceans and molluscs on board, and- when fishing in the area described in the first indent of the first subparagraph, a quantity of herring which exceeds 5 % by weight of the total weight of fish, crustaceans and molluscs on board.The percentages shall be calculated in accordance with Article 2 (3) to (6).2. (a) It shall be prohibited for a vessel to have on board or to use beam trawls the aggregate beam length of which, measured as the sum of the length of each beam, is greater than 24 metres or can be extended to a length greater than 24 metres.(b) The use of beam trawls shall be prohibited in the Kattegat.3. (a) Inside the area within 12 miles of the coasts of France, north of latitude 51 ° 00' N, Belgium, the Netherlands, Germany and the west of Denmark as far as the Hirtshals Lighthouse, measured from the baselines from which the territorial waters are measured, no vessel exceeding eight metres length overall shall fish using any beams or otter trawl.For the period from 1 April to 30 September, the abovementioned area shall be extended to include the geographical area bounded by a line joining the following coordinates:- a point on the west coast of Denmark at latitude 57 ° 00' N,- latitude 57 ° 00' N, longitude 7 ° 15' E,- latitude 55 ° 00' N, longitude 7 ° 15' E,- latitude 55 ° 00' N, longitude 7 ° 00' E,- latitude 54 ° 30' N, longitude 7 ° 00' E,- latitude 54 ° 30' N, longitude 7 ° 30' E,- latitude 54 ° 00' N, longitude 7 ° 30' E,- latitude 54 ° 00' N, longitude 6 ° 00' E,- latitude 53 ° 50' N, longitude 6 ° 00' E,- latitude 53 ° 50' N, longitude 5 ° 00' E,- latitude 53 ° 30' N, longitude 5 ° 00' E,- latitude 53 ° 30' N, longitude 4 ° 15' E,- latitude 53 ° 00' N, longitude 4 ° 15' E,- a point on the coast of the Netherlands at latitude 53 ° 00' N(b) By way of derogation from paragraph 3 (a), vessels whose names and technical characteristics are contained on a list which shall be drawn up in accordance with the procedure laid down in Article 18 are authorized to fish in the said area using beam trawls during those periods when fishing using beam trawls would otherwise be prohibited.Vessels which may appear on the list referred to in the first subparagraph of this paragraph must comply with the following criteria:- they entered into service before 1 January 1987,- except for vessels fishing for crustaceans, their engine power does not exceed 221 kW and, in the case of derated engines, did not exceed 300 kW before derating.A vessel on the list may be replaced by any vessel the engine of which is not derated, the engine power of which does not exceed 221 kW, and the length overall of which, as defined in paragraph 13, does not exceed 24 metres.An engine of a vessel on the list may be replaced provided that the replacement engine is not derated and that its power does not exceed 221 kW.(c) However, it shall be prohibited to use beam trawls the aggregate beam length of which, measured as the sum of the length of each beam, is greater than nine metres or can be extended to a length greater than nine metres except when operating with gear designed and used for catching shrimps (Crangon ssp.) or prawns (Pandalus montagui).However, vessels the primary activity of which is fishing for shrimps (Crangon spp.) shall be permitted to use beams the aggregate length of which exceeds nine metres when fishing for sole, provided that they appear on a list to be drawn up annually.(d) Notwithstanding subparagraph 3 (a), otter trawlers the engine power of which does not exceed 221 kW and, in the case of derated engines, did not exceed 300 kW before derating, may fish in the area referred to in that paragraph.(e) Notwithstanding subparagraph 3 (a), vessels whose engine power exceeds 221 kW may fish in the area referred to in that paragraph using otter trawls, provided that catches of plaice and sole which exceed 5 % by weight of the total catch on board are discarded immediately into the sea.The percentage shall be calculated in accordance with Article 2 (3) to (6).4. Inside the area within 12 miles of the coasts of the United Kingdom and Ireland, measured from the baselines from which the territorial waters are measured, no vessel shall fish using any beam trawl.However, vessels in any of the following categories may fish in the said area using beams trawls:- a vessel which entered into service before 1 January 1987 and, except for vessels fishing for crustaceans, whose engine power does not exceed 221 kW and, in the case of derated engines, did not exceed 300 kW before derating,- a vessel which entered into service after 31 December 1986 whose engine is not derated, whose engine power does not exceed 221 kW and whose overall length as defined in paragraph 13 does not exceed 24 metres,- a vessel which had its engine replaced after 31 December 1986 with an engine which is not derated and the engine power of which does not exceed 221 kW.However, it shall be prohibited to use beam trawls the aggregate beam length of which, measured as the sum of the length of each beam, is greater than nine metres, except when operating with gear designed and used for catching shrimps (Crangon spp.) or prawns (Pandalus montagui).5. Fishing vessels which do not satisfy the criteria permitting them to be entered on the lists established pursuant to paragraphs 3 and 4 shall be forbidden to engage in the fishing activities referred to in those paragraphs.6. Detailed rules for the implementation of paragraphs 3 and 4, including rules for the establishment of the lists referred to in paragraph 3, shall be drawn up under the procedure laid down in Article 18.7. Engine power shall be defined as in Article 2 (8).8. Date of entry into service shall be the date of the first issue of an official safety certificate.If an official safety certificate is not issued, the date of entry into service shall be the date of first entry in an official register of fishing vessels.However, in the case of fishing vessels which entered into service before 14 October 1986, the date of entry into service shall be the date of first entry in an official register of fishing vessels.9. It shall be prohibited to use trawls having a mesh size of less than 32 mm from 1 July to 15 September in the waters situated within three miles of the baselines in the Skagerrak and Kattegat.However, in trawling within these waters and during this period:- for deep-water prawn (Pandalus borealis), nets with a minimum mesh size of 30 mm may be used,- for eelpout (Zoarces viviparus), goby (Gobiidae) or scorpion fish (Cottus spp.) to be used for bait, nets with any size of mesh may be used.10. It shall be prohibited to fish for anchovy using pelagic trawls in ICES division VII C.11. Within the zones referred to in this Article, where trawls, beam trawls, Danish seines or similar towed nets may not be used, it shall be prohibited to carry on board such nets unless they are properly lashed and stowed in accordance with Article 2 (7).12. It shall be prohibited to use explosives, poisonous or stupefying substances and guns for the purpose of fishing. However, harpoon guns may be used to catch tuna and basking shark.It shall be prohibited to use electric current in the Skagerrak and Kattegat to catch fish other than tuna and basking shark.13. The length of a vessel shall be the overall length, defined as the distance in a straight line between the foremost point of the bow and the aftermost point of the stern.The bow is to be taken to include the watertight hull structure, forecastle, stem and forward bulwark, if fitted, but to exclude bowsprits and safety rails.The stern is to be taken to include the watertight hull structure, transom, poop, trawl ramp and bulwark, but to exclude safety rails, bumkins, propulsion machinery, rudders and steering gear and divers' ladders and platforms.The overall length shall be measured in metres with an accuracy of two decimal places.14. The length of a beam trawl shall be measured between its extremities, including all attachments thereto.15. (a) From 1 September to 31 December, it shall be prohibited to fish with any trawl, Danish seine or similar towed net in the geographical areas bounded by a line joining the following coordinates:- the point on the north coast of Spain called Cabo Prior (latitude 43 ° 34' N, longitude 8 ° 19' W),- latitude 43 ° 50' N, longitude 8 ° 19' W,- latitude 43 ° 25' N, longitude 9 ° 12' W,- the point on the west coast of Spain called Cabo Villano (latitude 43 ° 10' N, longitude 9 ° 12' W).(b) From 1 October to 31 December, it shall be prohibited to fish with any trawl, Danish seine or similar towed net in the geographical areas bounded by a line joining the following coordinates:- the point on the west coast of Spain called Cabo Corrubedo (latitude 42 ° 35' N, longitude 9 ° 05' W),- latitude 42 ° 35' N, longitude 9 ° 25' W,- latitude 43 ° 00' N, longitude 9 ° 30' W,- the point on the west coast of Spain at latitude 43 ° 00' N.(c) From 1 December to the last day of February in the ensuing year, it shall be prohibited to fish with any trawl, Danish seine or similar towed net in the geographical areas bounded by a line joining the following coordinates:- a point on the west coast of Portugal at latitude 37 ° 50' N,- latitude 37 ° 50' N, longitude 9 ° 03' W,- latitude 37 ° 00' N, longitude 9 ° 06' W,- a point on the west coast of Portugal at latitude 37 ° 00' N.16. It shall be prohibited for vessels using purse seines or towed gear with a mesh size permitted exceptionally for fishing mackerel, herring and horse mackerel, to carry automatic sorting equipment on board.Notwithstanding the preceding subparagraph, freezer vessels shall be authorized to carry automatic sorting equipment on board, provided that its sole function is commercial grading of all the fish caught and intended for freezing. Automatic sorting equipment must be installed in such a way that the catch resulting from the grading is immediately frozen for marketing and cannot easily be discarded into the sea.17. It shall be prohibited to undertake encirclements with purse seines on schools or groups of marine mammals when aiming to catch tuna or other species of fish.Notwithstanding Article 1 (1), this paragraph shall apply to all vessels flying the flag of, or registered in, a Member State in all waters under the sovereignty or jurisdiction of the Member States, as well as outside those waters.18. Trawling and purse seining for mackerel, sprat and herring shall be prohibited in the Skagerrak from Saturday midnight to Sunday midnight and in the Kattegat from Friday midnight to Sunday midnight.19. Purse seines shall not be used for catching tropical tuna (skipjack, bigeye and longfinned tuna) in waters under the sovereignty or jurisdiction of Portugal in ICES division X north of 36 ° 30' N or in Cecaf areas north of 31 ° N and east of 17 ° 30' W.Article 11 Restrictions on the use of driftnets 1. No vessel may keep on board, or use for fishing, one or more driftnets whose individual or total length is more than 2,5 kilometres.2. Throughout the fishing referred to in paragraph 1, the net must, if it is longer than one kilometre, remain attached to the vessel. However, within the 12-mile coastal band, a vessel may detach itself from the net, provided that it keeps it under constant observation.3. Notwithstanding Article 1 (1), this Article shall apply in all waters, with the exception of the Baltic Sea, the Belts and the Sound, under the sovereignty or jurisdiction of the Member States, and outside those waters, to all fishing vessels flying the flag of a Member State or registered in a Member State.Article 12 No vessels shall use driftnets for catching tuna in waters under the sovereignty or jurisdiction of Spain or Portugal in ICES sub-areas VIII, IX or X or, notwithstanding Article 1, in waters under the sovereignty or jurisdiction of Spain in Cecaf areas off the Canary Islands.Article 13 Processing operations It shall be prohibited to carry out on board a fishing vessel any physical or chemical processing of fish to produce fishmeal, oil or similar products. This prohibition shall not apply to the processing of offal.Article 14 Scientific research This Regulation shall not apply to fishing operations conducted solely for the purpose of scientific investigations which are carried out with the permission and under the authority of the Member State or Member States concerned, and of which the Commission and the Member State or Member States in whose waters the research is carried out have been informed in advance.Fish, crustaceans and molluscs caught for the purposes specified in the first subparagraph may be sold, stored, displayed or offered for sale, provided that:- they meet the standards laid down in Annexes II and III and the marketing standards adopted pursuant to Article 2 of Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products (10),or- they are sold directly for purposes other than human consumption.Article 15 Artificial restocking and transplantation This Regulation shall not apply to fishing operations carried out during the course of artificial restocking or transplantation of fish, crustaceans or molluscs.Fish, crustaceans and molluscs caught for the purposes set out in the first subparagraph may be sold for human consumption only if the other provisions of the Regulation are complied with.TITLE V FINAL PROVISIONS Article 16 1. Where the conservation of fish, crustacean or mollusc stocks calls for immediate action, the Commission may, in addition to or by way of derogation from this Regulation, adopt any measures necessary in accordance with the procedure referred to in Article 18.2. Where the conservation of certain species or fishing grounds is seriously threatened, and where any delay would result in damage which would be difficult to repair, the coastal State may take appropriate non-discriminatory conservation measures in respect of the waters under its jurisdiction.3. The measures referred to in paragraph 2, together with an explanatory memorandum, shall be communicated to the Commission and the other Member States as soon as they are adopted.4. Within 10 working days of receipt of such notification, the Commission shall confirm the measures referred to in paragraph 2 or require their cancellation or amendment. The Commission's decision shall be immediately notified to the Member States.5. Member States may refer the Commission's decision to the Council within 10 working days of receiving the notification referred to in paragraph 4.6. The Council, acting by a qualified majority, may adopt a different decision within one month.Article 17 1. Member States may take measures for the conservation and management of stocks:(a) in the case of strictly local stocks which are of interest solely to the fishermen of the Member State concerned, or(b) in the form of conditions or detailed arrangements designed to limit catches by technical measures:(i) supplementing those laid down in the Community legislation on fisheries, or(ii) going beyond the minimum requirements laid down in the said legislation,provided that such measures apply solely to the fishermen of the Member State concerned, are compatible with Community law, and are in conformity with the common fisheries policy.2. The Commission shall be informed, in time for it to present its observation, of any plans to introduce or amend national technical measures.If the Commission so requests within one month of such notification, the Member State concerned shall suspend the entry into force of the measures planned until three months have elapsed from the date of the said notification, so that the Commission can decide within that period whether the measures in question comply with the provisions of paragraph 1.Within the Commission finds, by a decision which it shall notify to all Member States, that a planned measure does not comply with the provisions of paragraph 1, the Member State concerned may not bring it into force without making the necessary amendments thereto.The Member state concerned shall immediately inform the other Member States and the Commission of the measures adopted, having made any amendments which may be necessary.3. Member States shall provide the Commission, on request, with all particulars necessary for an assessment of whether their national technical measures comply with the provisions of paragraph 1.4. At the instigation of the Commission, or at the request of any Member State, the question of whether a national technical measure applied by a Member State complies with paragraph 1 may be the subject of a decision taken in accordance with the procedure laid down in Article 18. Should such a decision be taken, the third and fourth subparagraphs of paragraph 2 shall apply mutatis mutandis.5. Measures relating to fishing from the shore shall be communicated by the Member State concerned to the Commission for information purposes only.Article 18 Detailed rules for the implementation of this Regulation shall be adopted in accordance with the procedure laid down in Article 18 of Regulation (EEC) No 3760/92.Article 19 Regulation (EEC) No 3094/86 is hereby repealed.References to the said Regulation shall be construed as references to this Regulation and should be read in accordance with the correlation table set out in Part A of Annex VII.Article 20 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.However, the provisions of Article 2 (10) and of Annexes V and VI shall enter into force on 31 December 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 29 April 1997.For the CouncilThe PresidentH. VAN MIERLO(1) OJ No C 362, 2. 12. 1996, p. 318.(2) OJ No C 30, 30. 1. 1997, p. 93.(3) OJ No L 288, 11. 10. 1986, p. 1. Regulation as last amended by Regulation (EC) No 3071/95 (OJ No L 329, 30. 12. 1995, p. 14).(4) OJ No L 38, 10. 2. 1982, p. 1.(5) OJ No L 389, 31. 12. 1992, p. 1. Regulation as last amended by the 1994 Act of Accession.(6) OJ No L 378, 30. 12. 1978, p. 1. Regulation as last amended by Regulation (EEC) No 654/81 (OJ No L 69, 14. 3. 1981, p. 1).(7) OJ No C 335, 24. 12. 1985, p. 2.(8) OJ No C 347, 31. 12. 1985, p. 14.(9) OJ No L 261, 20. 10. 1993, p. 1. Regulation as last amended by Regulation (EEC) No 2870/95 (OJ No L 301, 14. 12. 1995, p. 1).(10) OJ No L 388, 31. 12. 1992, p. 1. Regulation as last amended by Regulation (EC) No 3318/94 (OJ No L 350, 31. 12. 1994, p. 15).ANNEX I >TABLE>ANNEX II >TABLE>ANNEX III >TABLE>ANNEX IV Method for determining the size of crustaceans and molluscs >START OF GRAPHIC>(Homarus)(Nephrops)LobsterNorway Lobster(a) Carapace length(b) Overall length(Venus verruscosa)Clam(a) Maximum length of the shell(Cancer pagurus)Edible crab(Maia squinado)Spinous spider crab(a) Maximum width of carapace(b) Length of carapace(c) Length of claw>END OF GRAPHIC>ANNEX V Regions 1 and 2 >TABLE>ANNEX VI Region 3 >TABLE>ANNEX VII PART A >TABLE>PART B >TABLE>